DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 and 11-12 are pending and claim 10 is canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US20170367084A1, hereinafter Cheng in view of Lee et al. US20170111106A1, hereinafter Lee with priority KR10-2014-0053704 filed on 2014-05-02.
Regarding claim 1, Cheng teaches an apparatus for wireless communication (Cheng: Summary and para. [0123-0125] and Fig. 11-12), the apparatus comprising:
a transceiver; a memory; and at least one processor communicatively coupled to the transceiver and the memory (Cheng: para. [0123] receiving and sending modules and para. [0125] a program instructing relevant hardware. The program may be stored in a computer-readable storage medium), wherein the at least one processor is configured to:
generate instructions for the transceiver to transmit a first data in a data portion of a time division duplex (TDD) subframe (Cheng: para. [0007] Cheng: FIG. 3 is a schematic structural diagram of a new subframe type 1 in which a length of each subframe is 0.2 ms. FIG. 4 is a schematic structural diagram of a new subframe type 2 in which a length of each subframe is 0.2 ms. A subframe that is shortened in terms of time may be referred to as a short subframe or an ultra-short subframe, or may be referred to as a short transmission time interval (TTI) or an ultra-short TTI. When a length of the short subframe is 0.2 ms, a short subframe may include 11 symbols (which may be single carrier frequency division multiple access (SC-FDMA) symbols) in a time domain. For example, as shown in FIG. 3, for the new subframe type 1, the first nine symbols are used for downlink transmission, one symbol is used for a guard period (GP), and one symbol is used for uplink transmission. For example, as shown in FIG. 4, for the new subframe type 2, the first symbol is used for downlink transmission, one symbol is used for a GP, and the remaining nine symbols are used for uplink transmission.) and at least one opportunity to receive a second data in a feedback  (Cheng: FIG. 4 is a schematic structural where one symbol is used for uplink transmission. For example, as shown in FIG. 4, for the new subframe type 2, the first symbol is used for downlink transmission, one symbol is used for a GP, and the remaining nine symbols are used for uplink transmission. para. [0076-0077] PUCCH structure, which corresponds to feedback portion, may be used to transmit a 1-bit HARQ-ACK or a 2-bit HARQ-ACK, which corresponds to second data. 
Para. [0054] To ensure, in a case of a short subframe, that an HARQ-ACK feedback mechanism can ensure that a system can provide a service having a low service delay requirement and ensure a coverage area, the following embodiments of the present invention provide an HARQ-ACK transmission - 
Para. [0077] When the first HARQ-ACK timing is used to feed back the HARQ-ACK, the HARQ-ACK can be fed back in time, so that a delay is reduced and the system for which the short subframe structure is used can provide a low-delay service. However, when the first HARQ-ACK timing is used, the HARQ-ACK needs to be fed back in a first subframe. It may be seen from FIG. 3 that a time domain of a first subframe includes only one uplink symbol (which may be an SC-FDMA symbol). Therefore, only the PUCCH structure shown in FIG. 6 can be used to feed back the HARQ-ACK, that is, the HARQ-ACK can be fed back on only one symbol.); and
 generate instructions for the transceiver to utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the MiCr data (Cheng: [0006] the FDD, an HARQ-ACK corresponding to a physical downlink shared channel (PDSCH) transmitted in a downlink subframe n−4 is fed back in an uplink subframe n).
It is noted that Cheng does not explicitly disclose: utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD). 
However, Lee from the same or similar fields of endeavor teaches the use of: utilize a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD) (Lee: [0066] in the FDD-TDD CA operation, an uplink control channel (e.g., PUCCH) can be provided only in the FDD cell. Thus, every HARQ ACK for the downlink data is transmitted over the FDD cell. That is, HARQ ACK for downlink data received on the TDD cell is fed back over the uplink control channel of the FDD cell). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the apparatus of Cheng. One of ordinary skill in the art would be motivated to do so for uplink communication is performed only over the FDD cell and thus the TDD coverage is expanded. Therefore, the FDD-TDD CA area can expand and the downlink data rate can improve (Lee: [0012 & 0043]).

Regarding claim 2, Cheng and Lee teach the apparatus of claim 1, wherein the acknowledgement information indicates that the first data in the data portion of the TDD subframe was successfully transmitted to and received by another apparatus (Cheng: para. [0003] HARQ-ACK includes an acknowledgment (ACK) and a negative acknowledgment (NACK))

Regarding claim 3, Cheng and Lee teach the apparatus of claim 1, wherein the TDD subframe includes scheduling information corresponding to at least one of the first data or the second data the scheduling information in a control portion of the TDD subframe (Cheng: [0023 & 0029 & 0056-0061 & 0063] The UE includes a receiving module, configured to receive, on a first serving cell in a subframe n-k, a PDSCH or a downlink control channel indicating downlink semi-persistent scheduling (SPS) release, where the first serving cell is a serving cell of the user equipment. The UE also includes a sending module, configured to send, in a subframe n, an HARQ-ACK corresponding to the PDSCH or the downlink control channel that is of the first serving cell and that is in the subframe n-k, where n is an integer, k is a positive integer, k belongs to a set K, the set K is determined according to a configured HARQ-ACK timing, and the configured HARQ-ACK timing includes a first HARQ-ACK timing or a second HARQ-ACK timing).


Regarding claim 4, Cheng and Lee teach the apparatus of claim 1, wherein the first data or second data comprises data having at least one of a latency requirement lower than a latency requirement of other data included in the TDD subframe (Cheng: para. [0009 & 0036 & 0054 & 0080] a hybrid automatic repeat request-acknowledgment transmission method and an apparatus for HARQ-ACK feedback, so that a system can provide a service having a low service delay requirement, and large enough coverage of a new subframe structure can be ensured), a priority requirement higher than a priority requirement of other data included in the TDD 

Regarding claims 5-8, Cheng and Lee and disclose all the limitations as discussed in the rejection of claims 1-4, and therefore method claims 5-8 are rejected using the same rationales.
Regarding claim 11, Cheng and Lee and disclose all the limitations as discussed in the rejection of claim 5, and therefore method claim 11 is rejected using the same rationales.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Lee as applied to claim 11 above, and further in view of Wang et al. US 20180048431 A1, hereinafter Wang.
Regarding claim 12, Cheng and Lee teach the method of claim 11, and Cheng and Lee do not explicitly disclose: further comprising transmitting the first data utilizing the FDD carrier as a retransmission of the first data after the first data transmission on the TDD carrier.
However, Wang from the same or similar fields of endeavor teaches the use of: transmitting the first data utilizing the FDD carrier as a retransmission of the first data after the first data transmission on the TDD carrier (Wang: para. [0039] when the data is failed to be transmitted to the UE on the first carrier, the second carrier for data retransmission may be configured for the UE, the data failed to be transmitted previously on the first carrier is retransmitted to the UE on the second carrier. In para. [0095] when the first carrier is a TDD carrier and the second carrier is an FDD carrier). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Cheng and Lee. One of ordinary skill in the art would be motivated to do so to ensure timely retransmission after a data transmission failure, reduce a data retransmission delay and also reduce a packet loss phenomenon caused by a relatively long retransmission waiting time. Moreover, the UE may merge the received retransmitted data with the initially transmitted data, so that data transmission continuity is ensured, and network performance is improved (Wang: para. [0039]).

Allowable Subject Matter
Claim 9 is allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 3 and 7 has been withdrawn. 

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (pages 6-8), applicant submits that
A. The cited combination does not disclose, teach, or suggest "receiving a second data in a feedback portion of the TDD subframe" of Claim 1
…
3 The new subframe type includes 11 symbols in a time domain.4 Among the 11 symbols, the first nine symbols are used for a control information downlink transmission on a physical downlink control channel (PDCCH) or a data transmission on a physical downlink shared channel (PDSCH). And one symbol is used for a control information uplink transmission on a physical uplink control channel (PUCCH).5 However, since a subframe structure changes, an existing HARQ-ACK feedback mechanism cannot be used.6 Thus, Cheng resolves the problem by using a 1-bit or 2-bit HARQ-ACK in a PUCCH corresponding to a one symbol in a subframe.7 The HARQ-ACK in the PUCCH corresponds to the PDSCH or PDCCH in the subframe.$ Thus, the HARQ-ACK can be fed back in time, so that a delay is reduced and the system for which the short subframe structure is used can provide a low-delay service.9 That is, Cheng uses a symbol on a PUCCH in a subframe for a HARQ-ACK corresponding to control information on a PDCCH or data on a PDSCH in the same subframe. Cheng does not use a symbol on a PUCCH in a subframe for a data transmission. 
Contrary to Cheng, Claim 1 "transmit[s] a first data in a data portion of a time division duplex (TDD) subframe" and "receive[s] a second data in a feedback portion of the TDD subframe. (pages 6-7)
…
However, Cheng does not teach a feedback portion in the subframe, which is configured to receive or transmit HARQ-ACK. Rather, Cheng use a symbol on a PUCCH in the subframe for HARQ-ACK. 13 Since an existing HARQ-ACK feedback mechanism cannot be used in a new self-contained subframe structure,14 the symbol on the PUCCH in the subframe cannot be configured to communicate acknowledgement information. (page 8)


Cheng in FIG. 4 is a schematic structural where one symbol is used for uplink transmission. For example, as shown in FIG. 4, for the new subframe type 2, the first symbol is used for downlink transmission, one symbol is used for a GP, and the remaining nine symbols are used for uplink transmission. para. [0076-0077] PUCCH structure, which corresponds to feedback portion, may be used to transmit a 1-bit HARQ-ACK or a 2-bit HARQ-ACK, which corresponds to second data. 
Para. [0054] To ensure, in a case of a short subframe, that an HARQ-ACK feedback mechanism can ensure that a system can provide a service having a low service delay requirement and ensure a coverage area, the following embodiments of the present invention provide an HARQ-ACK transmission - 
Para. [0077] When the first HARQ-ACK timing is used to feed back the HARQ-ACK, the HARQ-ACK can be fed back in time, so that a delay is reduced and the system for "receiving a second data in a feedback portion of the TDD subframe" of claim 1 and thus rejection is maintained.

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (pages 8-10), applicant submits that
In particular, the Examiner alleges that Lee discloses "utiliz[ing] a frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the MiCr data" of Claim 1."17 However, the Examiner already alleges that Cheng teaches acknowledgement information (i.e., HARQ-ACK) in the same subframe.18 
…
Because the Examiner's stated motivation to combine is what the Examiner already alleges to be taught by the primary Cheng reference, there is no "rational underpinning" to support his conclusion of obviousness. In particular, Cheng resolves the HARQ-ACK problem in a shortened subframe by using a 1-bit or 2-bit HARQ-ACK in a subframe.20 Thus, there is no reason to employ Lee's teaching to additionally transmit/receive HARQ-ACK for downlink data over an uplink control channel of a FDD carrier.21 As such, Claim 1 would not have been obvious over the cited art for at least this additional reason. (page 9)


Cheng in FIG. 4 teaches schematic structural where one symbol is used for uplink transmission. For example, as shown in FIG. 4, for the new subframe type 2, the first symbol is used for downlink transmission, one symbol is used for a GP, and the remaining nine symbols are used for uplink transmission. para. [0076-0077] PUCCH structure, which corresponds to feedback portion, may be used to transmit a 1-bit HARQ-ACK or a 2-bit HARQ-ACK, which corresponds to second data. Thus, Cheng 

Lee in para [0066] teaches in the FDD-TDD CA operation, an uplink control channel (e.g., PUCCH) can be provided only in the FDD cell. Thus, every HARQ ACK for the downlink data is transmitted over the FDD cell. That is, HARQ ACK for downlink data received on the TDD cell is fed back over the uplink control channel of the FDD cell. Lee teaches the claim limitation “frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD)”.

The cited portion of Cheng and the cited portion of Lee corresponds to two different claim limitations “receive a second data in a feedback portion of the TDD subframe during a transmission time interval (TTI)” and “frequency division duplex (FDD) carrier to communicate acknowledgment information corresponding to the first data (of TDD)”, respectively. One of ordinary skill in the art would be motivated to do so for uplink communication is performed only over the FDD cell and thus the TDD coverage is expanded. Therefore, the FDD-TDD CA area can expand and the downlink data rate can improve (Lee: [0012 & 0043]). And therefore, the motivation for the combination of Cheng and Lee is proper.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Qin et al. US 20160330010 A1 [0005] traditional method where a PUCCH may be transmitted only via a primary carrier will causes the following issues for all of the three scenarios above: 1) it cannot share the burden of PUCCH for a node of a macro base station to release the burden of uplink control channel of the macro cell, especially in a case that the uplink time slots of the primary carrier is less and the HARQ (Hybrid Automatic Repeat Request) RTT (Round-Trip Time) of the primary carrier and a secondary carrier are different (for example, in a case that FDD cooperates with TDD while a TDD carrier serving as a primary carrier, or in a case of TDD having different configurations.
Kim et al. US 20160227425 A1 in para. [0103] and FIG. 12 teaches the HARQ retransmission is performed through the carrier (the carrier used for the previous data transmission among the licensed band/unlicensed band or other carriers of the unlicensed band) available at an HARQ retransmission timing (although FIG. 12 is illustrated in relation to the FDD system, it may be applied to the TDD system in the same way or similar way).
Dai et al. US 20150043395 A1 [0024] teaches transmitting the ACK/NACK information corresponding to the physical data channel on the second frequency spectrum according to the timing relationship of the system corresponding to the first frequency spectrum where the physical data channel is located includes: when the second frequency spectrum is the frequency spectrum aggregation of frequency spectrums of a TDD system and an FDD system, transmitting the ACK/NACK information according to a timing relationship of a TDD system or FDD system to which the first frequency spectrum
Lin et al. US 20150043394 A1 teaches in para. [0025] larger number of HARQ processes over an FDD carrier as a secondary carrier, and the larger number of HARQ processes cannot be supported with the existing HARQ process number information field in the FDD DCI.
Wu et al. US 20150003304 A1 teaches in Abstract - transmit a corresponding feedback i.e. hybrid automatic repeat request feedback, of a downlink (DL) transmission in a subframe on a cell to a uplink transmission timing of the DL transmission of another cell, where the former cell is on the frequency division duplex (FDD) component carrier and uses physical uplink control channel (PUCCH) to transmit the corresponding feedback of the DL transmission of the latter cell.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468